Citation Nr: 0204901
Decision Date: 05/22/02	Archive Date: 08/16/02

Citation Nr: 0204901	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  95-33 867	)	DATE MAY 22, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


ORDER TO VACATE

The veteran served on active duty from January 1951 to 
December 1954.

On April 9, 2002, the Board of Veterans' Appeals (Board) 
denied a claim of entitlement to an increased (compensable) 
evaluation for low back strain.  The record shows that the 
veteran's claim was certified to the Board on January 14, 
2002.  The veteran submitted pertinent additional evidence to 
the RO, which was received by the RO on December 31, 2001 
while the case was pending at the Board.   These records had 
not been associated with the veteran's adjudication claims 
folder and had not been reviewed by the Board at the time of 
the April 9, 2002 decision.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  
Therefore, in this case, the Board's April 2002 adjudication 
of the veteran's claim, conducted without consideration of 
the entire record, denied him due process.

The Board may vacate on its own motion an appellate decision 
when a veteran is denied due process of law.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. § 20.904 (2001).  Therefore, 
in order to assure due process of law and to afford the 
veteran every equitable consideration, the Board's decision 
of April 9, 2002 is hereby vacated. 38 U.S.C.A. 7104(a) (West 
1991); 38 C.F.R. 20.904. A new decision will be entered on 
this issue as if the April 9, 2002 decision by the Board had 
never been issued.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0203234	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  95-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

The issue currently on appeal arises from a June 1995 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the veteran 
an increased (compensable) evaluation for his service- 
connected low back strain.  The veteran now resides within 
the jurisdiction of the St. Petersburg, Florida, RO.

Service connection for postoperative residuals, lumbar 
laminectomy and L4-L5 fusion was most recently denied by the 
RO in January 1982.  The veteran did not appeal this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The current symptoms and findings pertaining to the low 
back are a manifestation of postservice intercurrent low back 
injuries and associated surgeries starting in 1961.

3.  The service connected low back strain is asymptomatic.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.31, Part 4, Diagnostic Code 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, and the supplemental statements of the case.  Also, the 
April 2001 letter from the RO to the veteran specifically 
informed him of the provisions of the VCAA.  All pertinent 
available records have been obtained.  The veteran has 
identified no other available potential sources of treatment 
records.  Thus, the Board concludes that the VA has satisfied 
the requirements set forth in the VCAA.

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

I. FACTUAL BACKGROUND

The veteran's service administrative records show he was a 
paratrooper.  The service medical records reveal that in June 
1953 he had x-rays of the lumbosacral spine because of a jump 
injury, which occurred the prior day.  The x-rays of the 
lumbosacral spine were negative.  

A July 1953 dispensary report shows that the veteran stated 
that approximately one and half years ago, he injured his 
back in a parachute jump.  He reported that since then he had 
mild low back pain, particularly during night and on arising.  
His back improved with activity.  The x-ray report was 
negative.  The examination was negative except for mild 
tenderness at L5-S1.  The treatment was fracture boards.  

In August 1953 the veteran was treated after injuring his 
back on a jump the prior day.  X-rays of the lumbosacral 
spine showed no abnormality.  He was placed on quarters and 
returned to duty three days later.  The diagnosis was a 
sprain.  

The veteran was seen at the dispensary in September 1953.  
The clinical history indicated that he had many attacks of 
low back pain.  The last one was in August 1953 with a 
parachute jump.  His pain was subsiding with diathermy and 
posture exercises.  X-rays of the spine were negative.  The 
veteran had a number of attacks of right lower quadrant pain 
associated with chills.  His back pain had been worse ever 
since.  Physical findings showed that the veteran had slight 
right lower quadrant tenderness and left scrotal varicocele.  

The veteran was seen at the surgical clinic later in 
September 1953.  At that time it was reported that he had no 
pain or tenderness.  The physical examination was negative.  
The December 1954 separation examination clinically evaluated 
the veteran's spine as normal.  

A VA examination was conducted in November 1955.  At that 
time the veteran reported that he had attacks of low back 
pain on heavy lifting.  The attacks of pain may occur two to 
three times a week.  The pain lasted approximately fours 
hours during an attack.  The examination of the spine showed 
his posture and gait were normal.  There was increased normal 
lumbar lordosis, moderate, as well as scoliosis convexity to 
the right lumbosacral region secondary to a half-an-inch 
shorter leg.  There existed hypertrophy paravertebral muscles 
lumbosacral area moderate.  Motion in the entire spine was 
not limited.  There was no pain or tenderness noted.  X-rays 
of the lumbar spine were negative.  The diagnosis was chronic 
low back strain, muscle spasm.

In a November 1955 rating decision the RO granted service 
connection low back strain, chronic and assigned a non-
compensable rating evaluation for this disability. 

The veteran was hospitalized at a private facility in August 
1961.  The clinical history showed that the veteran was 
apparently well until July 1961 at which time he fell 
backward over a pipe and was injured.  The veteran was 
admitted for conservative treatment for a low back injury and 
a probable ruptured disc.  While hospitalized he underwent a 
lumbar laminectomy.  The diagnosis was ruptured disc, L4-L5.  
He was discharged from the hospital in September 1961.

An August 1964 private hospital record shows that the veteran 
was admitted for low back pain (probably a herniated disk at 
lumbar vertebra 4 (L4) and possible recurrent disk).  The 
past history showed that the veteran was injured when he fell 
over a pipe around July 1961.  Subsequent to this the veteran 
had a laminectomy and herniated disk removed.  The initial 
surgery was removal of disk at L4-L5.  Subsequent to the 
surgery the veteran had been able to work his regular job 
without loss of time.  The day prior to a hospital admission 
in July 1964 the veteran fell at work when a ladder on which 
he was working broke.  He had an immediate sharp pain as well 
as tingling and numbness intermittently since the fall.  He 
was admitted to the hospital and transferred upon his request 
to the current hospital.  While hospitalized the veteran 
underwent a laminectomy, an excision of the L5, and a fusion 
of the L4, L5, and S1.  The diagnosis was herniated nucleus 
pulposus, L5.

Of record are several private medical reports dated from 
January to March 1975.  A March 1975 report reveals that in 
August 1973 the veteran fell off a ladder approximately 12 
feet and injured his back.  He was hospitalized and underwent 
a fusion.  He wore a back brace. He was last able to work in 
August 1973.  Following the examination the physician 
indicated that the veteran was partially disabled due to the 
back surgeries and accidents.  He could not do heavy work.  
Another March 1975 report contains a diagnosis of chronic low 
back disease with a history of repeated surgeries.

A hearing was held at the RO in November 1995 where the 
veteran testified that his back disability had worsened.  The 
veteran stated that he did not recall having any treatment 
for his low back disability until 1961.  He stated that he 
wore a back brace in 1961.  The veteran testified that in 
1961 he fell and injured his back because he had a severe 
headache which caused him to fall off a ladder.  The veteran 
believed that his headaches started in the early 1950's and 
were related to his in-service back injury.

The veteran has been treated intermittently at VA facilities 
from 1994 to 2000 for various disorders, to include his low 
back disability.  A May 2000 VA x-ray report shows that there 
was apparent fusion at the L4-L5 level.  The intervertebral 
disc spaces and vertebral body heights otherwise remained 
normal.  There was facetal arthritis at the L5-S1 level.  No 
spondylolysis was seen.  The impression was fusion at L4-L5 
anteriorly with arthritic change at L5-S1.   

An August 2000 VA magnetic resonance imaging (MRI) report 
contains an impression of post surgical scar seen to surround 
the L4-L5 exiting nerve roots on the right side along with 
post surgical changes seen in the soft tissues posterior to 
the L4 and L5 vertebral bodies.

A VA examination was conducted in June 2001.  At that time 
the veteran stated that he originally injured his lumbosacral 
spine in 1953 during a parachute jump.  The veteran stated 
that he came down backwards and landed on a rock.  The 
veteran indicated that the rock struck his lumbar spine.  A 
doctor never examined him, but a corpsman told him that he 
had a strain, and gave him no treatment except taping his 
back up.  He was then discharged from the Army in December 
1954.  Following his discharge the veteran worked as an 
electrician where in 1960 or 1961 he injured his back in an 
on-the-job accident.  According to the veteran, he 
experienced a seizure and fell which caused him to injure his 
back.  He subsequently underwent surgery for his back in the 
form of a laminectomy in 1961, and then a fusion in 1962.  
Following this, he went several years without any medical 
attention for his back.  

The examiner indicated that in May 2000 the veteran underwent 
VA MRI and x-ray studies.  These studies were reported as 
showing an anterior fusion of L4-L5, a bony ankylosis of the 
left sacroiliac joint and advanced arthritic changes.  The 
report also stated that he had early arthritic changes in 
both hips.  The August 2000 MRI results showed a fusion mass 
at L4 inferiorly.  There were postoperative surgical changes, 
but no evidence of a protruded or bulging disc.  There was 
scar tissue at L4-L5.  

The veteran stated that he had received no recent treatment 
for his back.  He complained of a constant dull aching pain 
in the middle of his lumbosacral spine that spread out to the 
right side.  He stated that this pain was constant twenty-
four hours a day.  He also complained of sharp stabbing pain 
in the same area, which he experienced on an average of four 
times a day.  He complained that his right lower extremity 
had been numb and tingly since his surgery in the 1960's.  
The veteran stated that his leg had been dead since his last 
surgery.  There was no numbness or tingling in the right 
foot.

The veteran has had some cardiac symptoms and has been 
encouraged to walk at least a mile per day for exercise.  He 
stated that when he walked a mile, his back usually starts 
aching.  Prolonged sitting and lifting over 20 pounds also 
aggravated his back pain.  Coughing and sneezing precipitate 
the sharp stabbing pains in this area.  His back pain was 
relieved by the local application of heat.  There had been no 
bladder or bowel difficulties.  He complained that his back 
was stiff in the morning but that there had been no history 
of any fever, chills or weight loss.  

The examination showed that the veteran walked with an 
affected limp favoring his right lower extremity.  His lumbar 
spine was flat with no lordotic curve.  There was an old 
healed laminectomy incision over the lumbar area.  The 
muscles in the lumbar area were tight and he could forward 
flex only to 70 degrees.  There was no localized tenderness 
about his lumbosacral spine.  His sciatic stress tests and 
Patrick tests were normal.  His deep tendon reflexes were 2+ 
in both lower extremities.  His peripheral circulation and 
sensation were intact.  The diagnosis was post laminectomy 
and fusion of the lumbosacral spine.  

A VA examination was conducted in July 2001.  The examiner 
stated the claims folder had been reviewed.  The veteran 
reiterated the same history as recorded during the June 2001 
VA examination.  He stated that he had a laminectomy in 1961, 
and a lumbar fusion in 1962.  His back was fused from L4-5.  
He said this helped him somewhat.  He continued to work as an 
electrician.  In 1974 he had another attack of back pain and 
had another back operation which the examiner believed 
sounded like a foraminotomy where a release of nerve pressure 
was done on his low back.  The veteran said he lost his 
family and everything from his back difficulty and roamed 
around the country but has been in the same area for the last 
three years.  He continued to have back and right leg pain.  
He said that he has very limited walking because of his back 
and right leg.  He had to lay down a lot of his time during 
the day.  He took no medicine.  He goes to Gainesville VA 
every several months to see his primary care doctor.

On physical examination the veteran appeared very unstable 
and he said he got dizzy when he stands up at times.  There 
was a well-healed midline 6-inch incision in the low back 
area from L3-S1.  He was tender above the fusion area in the 
lower thoracic area of the spine.  

The veteran had no extension of the lumbar spine.  He has 
flexion to 40 degrees.  He has lateral bending to 30 degrees 
to the right or left with marked pain.  The normal range of 
motion in the lumbar spine is 95 degrees of flexion, 35 
degrees of backward extension, 40 degrees of lateral flexion, 
and 35 degrees of ration.  The veteran also had only 25 
degrees of rotation to the right and left.  He had a great 
deal of difficulty standing on his toes or heels, but could 
do this.  He said that he had some decreased sensation over 
the distal right leg, but this was patchy type of loss of 
sensation to pinwheel examination and appeared to be almost a 
stocking glove-type of loss of sensation from the knee down.  
He had a +1/4 reflex at the knees and ankle areas and these 
were equal.  He basically had a negative straight-leg raising 
test either sitting or standing, but at 60 degrees, he says 
his back hurt him but he did not have true radicular leg 
pain.  

He had a fair amount of voluntary guarding on attempts to 
move either his legs or his back area.  He had to sit and 
hold his head for a period of time after the physician 
examined him because he said that he had a headache and was 
dizzy.

The impression was that this veteran has by history a back 
injury, which was diagnosed as a lumbar sprain, and he was 
able to carry on his duties while he was in the service as a 
paratrooper.  He had another injury, when he got out of the 
service and the examiner stated that he believed that this 
was probably the more significant injury as far as his low 
back was concerned.  This resulted in ultimately three 
operations to his back.  At the present time, the veteran 
certainly had restricted range of motion of his back but this 
was a continual thing and was not a matter of flare-ups.  It 
is with him all the time the veteran reported.  He did have 
legitimate loss of motion, particularly in headaches and 
dizziness and this colors the examination to some degree.  
The examiner felt that he had significant impairment of 
minimal walking and standing without a rest period, probably 
every 15 minutes.  He also had limitation in any lifting over 
10 pounds and any degree of climbing or stooping, which was 
present all the time and not just flare-ups.  His loss of 
range of motion remained constant in the veteran and his 
total impairment was combined with the dizziness and the 
headaches of which he has complained.


II. ANALYSIS

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Id.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a non-compensable evaluation for a low 
back disability in accordance with the criteria set forth in 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5295.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  When there is characteristic pain on 
motion, a 10 percent rating is warranted.

A 20 percent evaluation is provided when there is lumbosacral 
strain with muscle spasm on extreme forward bending, with 
loss of lateral spine motion, unilateral, in the standing 
position.

The next higher rating of 40 percent (the maximum rating) is 
assigned when the lumbosacral strain is severe, with listing 
sign, with marked limitation of forward bending in the 
standing position, with loss of lateral motion with 
osteoarthritic changes, or with narrowing or irregularity of 
joint space, or with some of the above with abnormal mobility 
on forced motion.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40. Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59. (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2001).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).

Additionally, while the veteran is qualified to report his 
symptoms, he is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions. Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

To summarize, the service medical records show that the 
veteran did sustain injuries to his back from parachuting.  
He was treated intermittently during 1953 for low back pain, 
diagnosed as a strain in August 1953.  However, x-rays of the 
low back taken during this time period showed no abnormality.   

When evaluated by the VA in November 1955, the veteran 
reported low back pain on heavy lifting two to three times a 
week.  The diagnosis was chronic low back strain, muscle 
spasm.  However, again x-rays of the lumbar spine were 
negative.  

The evidence is devoid of any further treatment for the low 
back until July 1961, a period of more than five years.  At 
that time the veteran was hospitalized for an on the-job-back 
injury.  Additionally, the clinical history recorded at that 
time indicated that the veteran had not been experiencing any 
back problems.  The diagnosis was ruptured disc, L4-L5, for 
which the veteran underwent a laminectomy.  Subsequently, the 
veteran sustained on-the-job injuries to the low back in July 
1964 and apparently in August 1973 which again required 
surgeries. 

The July 2001 VA examination showed significant disability 
associated with the veteran's low back.  Following the 
evaluation the examiner rendered an opinion that 
the low back injury the veteran sustained following service 
was probably the more significant injury as opposed to the 
inservice injuries, and resulted in ultimately three 
operations to his back.  The evidence of record does not 
contradict this opinion.  

Thus, the Board concludes that the veteran's current low back 
complaints and findings are a manifestation of postservice 
intercurrent injuries to the low back, which are not service 
connected disorders.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and an increased rating of the service connected low back 
strain is not warranted.  


ORDER

A compensable evaluation for a low back disability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

